Per Curiam.

The respondent was adrditted to practice as an attorney and counselor at law in the State 11, 1932, in the First Judicial Department and has practiced as such attorney since his admission.
Annexed to and made part of the petition of The Association of the Bar of the City of New York as Exhibit “ A ” is the certificate of the Clerk of the Court of General Sessions of the County of New York, dated January 31, 1949. From said certificate it appears that an indictment charging the respondent with ‘ ‘ Grand Larceny in First Degree ’ ’ was filed in the Court of General Sessions of the County of New York on October 29, 1948; that on November 10, 1948, the respondent pleaded guilty to each and every count of the indietmen 21,1949, the respondent was placed on probation, sentence having been suspended by the judge presiding.
*99The crime of grand larceny in the first degree is a felony under the law of this State. Pursuant to the provisions of subdivision 4 of section 90 of the Judiciary Law, the respondent, having been convicted of a felony, should be disbarred.
Peck, P. J., Glennon, Callahan, Van Voobhis and Shientag, J J., concur. _ j ¿;
Respondent disbarred.